Citation Nr: 0502679	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  00-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel







INTRODUCTION

The veteran had active service in the United States Air Force 
from June 1974 to May 1976. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for a skin 
condition, in part.  The Board notes the veteran currently 
resides within the jurisdiction of the RO in Little Rock, 
Arkansas.

In a January 2003 decision, the Board denied the claim.  The 
veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an August 2003 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and remanded; an 
August 2003 Court order granted the joint motion.  According 
to the joint motion and Court order, the Board was required 
to address further the VA's compliance with provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the 
VA's duty to notify the veteran as to the evidence and 
information necessary to substantiate his claim, including 
what portion he was to provide and what portion the VA was to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board itself may not provide such notice to the veteran.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003).  Accordingly, in March 2004, 
the Board remanded the case to the RO so that the RO could 
provide the veteran with the required notice and could 
readjudicate the claim.  The case is now again before the 
Board for further review.

The Board notes that in November 2003, it remanded to the RO 
two other appellate issues (service connection for bronchitis 
and for a bilateral leg disorder).  Those issues are still 
pending before the RO and are not yet ready for further 
appellate review by the Board at this time.  The RO will 
continue to apprise the veteran of the status of those 
claims.



FINDINGS OF FACT

1.  All of the requisite notices and assistance owed to the 
veteran have been substantially provided, and all of the 
evidence necessary for an equitable disposition of the 
veteran's claim has been obtained.

2.  Any skin problems during service were acute and 
transitory and resolved without residual disability.  The 
veteran's current skin condition began many years after 
service and was not caused by any incident of service.


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Merits

The veteran served on active duty in the United States Air 
Force from June 1974 to May 1976.  He contends that he was 
exposed to various chemicals in service (jet fuel, cleaning 
solvents, etc.) and that he now has a chronic skin condition 
that is related to that in-service exposure.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The veteran's 
diagnosed skin disorders are not conditions subject to 
presumptive service connection.

The veteran's service medical records indicate that he was 
seen in September 1975 with a two-week history of hemoptysis 
and a cough; he denied a skin rash.  Examination of his skin 
identified several "spiders" on his chest and marked jock 
itch.  The impressions included probable bronchitis and a 
skin infection.  On hospitalization and evaluation for 
possible bronchoscopy in September 1975, the veteran denied a 
history of eczema.  The examiner reported that the veteran's 
skin showed several angiomata on the chest.  Skin tests for 
purified protein derivative, Candida, and coccidioidin were 
applied and read as an outpatient. The diagnoses were chronic 
nasal congestion and intermittent bloody rhinorrhea secondary 
to Neo-Synephrine nasal spray; acute upper respiratory 
infection, probably viral, resolved; and exogenous obesity, 
mild.  No skin condition was diagnosed.  The remainder of the 
veteran's service medical records do not refer to treatment 
for skin problems.  His April 1976 separation examination 
report noted his skin as being normal; on the accompanying 
separation medical history report, he indicated that he did 
not suffer from any skin diseases.  

Thus, the veteran's service medical records contain isolated 
references to spider angiomata of the chest, and to jock itch 
(skin infection of the groin), but they do not show a chronic 
skin disorder.  At his 1976 service discharge examination, 
the veteran denied a history of skin problems, and his skin 
was normal on objective examination.  Therefore, incurrence 
of a chronic skin disorder in service is not factually shown.  

Private treatment records from 1978 to 1997 show treatment 
for various disorders, but not for any skin condition.

On a VA general medical examination in August 1997, the 
veteran reported having had a skin rash since service.  He 
indicated that he had recurrent painful skin lesions of the 
right palm that occurred about three times per year ever 
since service.  Examination revealed vesicular lesions on the 
right palm with erythema and hyperkeratosis.  The examiner 
referred to a dermatology consultation.

According to a September 1997 VA dermatology consultation 
report, the veteran reported that he had blisters in the 
palms of his hands and on both feet, as well as small red 
lesions on the forearm, face, and legs.  He stated that he 
was having a reaction to an epidural that he had received the 
day before.  He also described suffering from a rash on his 
right hand and both soles since 1976; he described it as 
being very pruritic and as waxing and waning.  He also 
reported exposure to chemicals.  There was a further notation 
that the problem was on both of the veteran's palms and 
fingers as well as both of his soles.  The examiner 
identified extensive erythema, scales, and dermatitis on the 
veteran's palms and soles.  Diagnoses included dyshidrotic 
hand and foot eczema, and rule out tinea pedis and manus.  
The examiner also indicated that this was not a service-
connected disability.


VA treatment records from October 1997 to February 2000 
reflect ongoing treatment for several disorders, including a 
skin condition.  The veteran complained of a rash on his 
hands in January 1998.  Diagnoses included dermatitis of the 
hands.  Another January 1998 entry noted dermatitis of the 
hand, as well as blisters.  A July 1998 entry also referred 
to dermatitis of the hands.  In June 1999, he was seen for 
dermatitis of the right hand and both feet, with blisters, 
scaling, and peeling; he was prescribed medicated cream.  It 
was noted that he had seen a dermatologist in September 1997 
and that he underwent fungal cultures, which were positive; 
it was noted that he did not see the dermatologist again or 
receive antifungal treatment.  

Thus, the first post-service clinical evidence of any skin 
problems is in 1997, approximately 20 years after the 
veteran's separation from service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  Examination and treatment records since 1997 do 
not refer to the acute and transitory skin problems the 
veteran had in service.  Rather, medical records since 1997 
refer to a skin problem of the hands and feet, which has 
generally been diagnosed as dyshidrotic eczema or dermatitis.  
No medical professional has ever implied any current skin 
symptoms or disorders are related to the veteran's military 
service in any way.

In recent statements in support of his claim, and in 
reporting history to examiners, the veteran has attributed 
his current problem to service; but, as a layman, the veteran 
is not competent to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The veteran also alleges continuity of symptomatology since 
service, but his allegations are not credible in light of the 
other evidence.  The evidence as a whole shows no continuity 
of symptomatology of a skin condition since service.  38 
C.F.R. § 3.303(b) (2004); Mense v. Derwinski, 1 Vet. App. 354 
(1991).  There are treatment records in the claims file from 
1978 forward, and there is no record of skin problems until 
1997.  

The weight of the competent medical evidence demonstrates 
that any skin problems during service were acute and 
transitory and resolved without residual disability, and that 
the current skin condition began many years after active 
service and was not caused by any incident of service.  The 
Board concludes that a skin condition was not incurred in or 
aggravated by service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act of 2000

The Board has also considered whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), was signed into law.  
This enhanced the notification and assistance duties of the 
VA to claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
March 2000, that is, before the date of the VCAA's enactment 
on November 9, 2000.  The RO did not err in not giving the 
veteran notice of the VCAA's requirements prior to its 
initial adjudication decision of March 2000; at that time, 
such notice was not mandated.  Pelegrini, 18 Vet. App. at 
120.  However, even under Pelegrini, the notices regarding 
the veteran's claim informed him of the bases for the 
relevant decisions, what types of evidence would be needed, 
and how the evidence would be secured.  The Board also 
concludes that any defect that may exist with regard to the 
timing of the VCAA notice to the veteran was harmless because 
of the extensive, thorough, and informative notices provided 
to him throughout the adjudication of this claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  The VA's thorough notices of all matters 
required by the VCAA and its regulatory progeny throughout 
this adjudication have cured any defects involving notice of 
the provisions of the VCAA or the timing of such notice.  The 
RO sent the veteran correspondence in May 2001 and March 2004 
(both explicitly VCAA notices); a statement of the case in 
May 2000; and supplemental statements of the case in July 
2000, December 2001, and September 2004.  The correspondence 
and adjudicative documents also discussed specific evidence 
and the particular legal requirements applicable to the 
veteran's claim.  Taken together, all of these documents 
discussed the evidence considered and the pertinent laws and 
regulations, including provisions of the VCAA and the reasons 
for the RO's decision.  There can be no harm to the veteran, 
as the VA has made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  The March 2004 letter 
explicitly notified him to send VA any evidence or 
information in his possession relevant to the claim.  Thus, 
the VA has satisfied its "duty to notify" the veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

In addition, the VA has fulfilled its duty to assist the 
veteran with regard to obtaining relevant evidence.  For 
instance, the veteran has referred to treatment by a private 
doctor in Louisiana (Dr. Etienne Brown).  Although the 
veteran submitted some records from that doctor, in August 
2001, the doctor's office replied to an RO request for 
evidence that it had not found any records regarding the 
veteran.  Thus, the response from this private medical 
provider indicates that further attempts to obtain records 
from this particular provider would be futile.  See 38 C.F.R. 
§ 3.159(c)(1) (2004).  His VA treatment records are in the 
claims file, as well as his service medical records.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.  

The Court has concluded that the VCAA is not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the claimant in substantiating a claim, 
the VCAA does not require further assistance.  Wensch v. 
Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

The veteran argues that a recent decision of the Court at 
least requires a remand for the conduct of a VA examination.  
In Duenas v. Principi, 18 Vet. App. 512, 517 (2004) the Court 
held that the Board is required to provide a written 
statement of the reasons or bases for its conclusion whether 
to provide a claimant with a medical examination.  Under 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4), the 
record before the VA need only (1) contain competent evidence 
that a claimant has persistent or recurrent symptoms of a 
condition and (2) indicate that those symptoms may be 
associated with active service.  Duenas, 18 Vet. App. at 518.  
In this case, however, there is no reasonable possibility 
that an examination would aid in substantiating the veteran's 
claim for service connection for a skin condition.  The 
veteran now presents symptoms of chronic dermatitis on his 
hands and feet whereas in service he had no such skin 
condition or symptoms.  The only skin symptoms noted at any 
time in service (other than tattoos) were "spiders" or 
angiomata.  These skin symptoms were in an anatomically 
different area of the body than the veteran's current skin 
symptoms (his chest in service versus his hands and feet 
now).  Moreover, the "spiders" or angiomata were associated 
in service with an upper respiratory infection.  Thus, the 
veteran's skin symptoms in service are entirely 
distinguishable from his skin symptoms at the present time.  

Thus, the Board concludes that the VA has undertaken all 
reasonable efforts to assist the veteran in securing all 
evidence and has satisfied its duty to assist under the VCAA.  
The Board finds that the VA has satisfied both the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Service connection for a skin condition is denied.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


